DETAILED ACTION
Acknowledgements
The amendment filed 9/16/2019 is acknowledged.
Claims 1, 3-5, 7, 9-11, 13 and 15-24 are pending.
Claims 1, 3-5, 7, 9-11, 13 and 15-24 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-11, 13 and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1, 3-5 and 16-19 are directed to a method, claims 7, 9-11 and 20-23 are directed to a system, claims 13, 15 and 24 are directed to CRM.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) data sharing.  Specifically, the claims recite “a step of transmitting data...to a provision source of the data…; a step of registering…data…; a step of acquiring the data…”, which is business relations of fundamental economic principles or practices grouped within the “certain methods of 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of information processing device and storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing data sharing including transmitting data, registering data and acquiring the data.  The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 7, 9-11, 13, 15 and 20-24 are system and apparatus claims that are 
Taking the claim elements separately, the independent claims involve data sharing including transmitting data, registering data and acquiring the data.  This only uses the processor or computer system to automate or implement the abstract idea of performing data sharing.  Dependent claims 3-5, 9-11 and 15 describe data provided by the provision source.  Dependent claims 16-17 and 20-21 describe requesting and acquiring data.   Dependent claims 18-19 and 22-23 describe auxiliary system.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing data sharing including transmitting data, registering data and acquiring the data.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a information processing device and storage medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.

Claims 13, 15 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 13, 15 and 24 are directed to a signal.  Claims 13, 15 and 24 recite “A storage medium…” Given the language its broadest reasonable interpretation, “a storage medium” can be a signal. Therefore, it is transitory. (In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-5, 7, 9-11 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear
Claim 1 recites “A method for acquiring,…data related to …: a step of transmitting data concerning…; a step of registering,…data for access…; a step of acquiring the data related…”.  This renders claim 1 indefinite because it is unclear if they are the same data in the claim. 
Similarly, claim 7 recites “A system comprising an information processing device,…data related to…, wherein …a function of transmitting data…; a function of referring to,…data for access…; and a function of acquiring, based on the data for access (ACT), the data related…” This renders claim 7 indefinite because it is unclear if they are the same data in the claim.
Additionally, claim 7 recites “the information processing device includes at least a memory or a storage device…, and the information processing device has: a function of transmitting data…; a function of referring to,…data…; and a function of acquiring,…the data….”  This renders claim 7 indefinite because it is unclear in a manner of transmitting, referring, and acquiring functions as instructions are not stored in the memory nor executed by processor. 
Dependent claims 3-5, 16-19 and 9-11, 20-23 are also rejected as each depends from claims 1 and 7 respectively.

Unclear Scope
Claim 7 is directed to “A system comprising an information processing device,…”.  However, the claim also recites “a function of referring to, from the provider-side information processing device,…”.  It is unclear the claim is directed to the information processing device or the provider-side information processing device. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Dependent claims 9-11 and 20-23 are also rejected as each depends from claim 7.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and

the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20160260095A1 (“Ford”) in view of US Application Publication US20160308855A1 (“Lacey et al.”).

Regarding claims 1, 7 and 13, Ford teaches:
the information processing device includes at least a memory or a storage device connected to the information processing device, and (Fig. 1 item 110)
a step of transmitting data concerning an address on a blockchain network used by the individual to a provision source of the data via a network; (Fig. 1 items 110 and 130, Fig. 4 item 404; Abs; ¶0017)
a step of registering, on the blockchain network, data for access (ACT) including data for specifying a location of data provided from the provision source of the data; and (Fig. 1 item 130, Fig. 2 items 240 and 250, Fig. 4 item 406; abs; ¶0018)
a step of acquiring the data by referring to the data for access (ACT). (Fig. 1 items 130, 140 and 150, Fig. 4 item 426; abs; ¶0031)
Ford does not teach:
the data related to the information concerning the individual,
However, Lacey et al. teaches:
the data related to the information concerning the individual (Fig. 1 item 106; abs; ¶¶0097-0098)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Containerized Computational Task Execution Management using a Secure Distributed Transaction Ledger of Ford by adding support for user data in accordance with the teaching of Lacey et al.. This modification enables Ford’s system to share user data (Lacey et al. ¶¶0007-0008).

Regarding claims 3, 9 and 15, Ford in view of Lacey et al. discloses all the limitations as described above.  With respect to “wherein the data provided from the provision source includes at least identification information of the individual, identification information of the information processing device used by the individual, identification information of the provision source, and information indicating generation time of the data.” it describes the data.  However, the description of the data is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 16, 20 and 24, Ford in view of Lacey et al. discloses all the limitations as described above.  Ford further discloses:
a step of generating, based on data related to information concerning the individual referred to by an access ticket (ACT), processed data with an auxiliary system communicable by the information processing device;(¶0025)
a step of transmitting, with at least one of the auxiliary system or the information processing device, the processed data and inquiry data of the individual to an information processing device or an information processing system of a third party; and(¶0025)
a step of acquiring or referring to, with the information processing device, answer data from the information processing device or the information pressing system of the third party. (¶0025)

Regarding claims 17 and 21, Ford in view of Lacey et al. discloses all the limitations as described above.  Ford further discloses:
wherein the auxiliary system acquires the data related to the information concerning the individual by referring to data for access (ACT) on a blockchain network.(¶¶0017, 0023, and 0027)

Regarding claims 18 and 22, Ford in view of Lacey et al. discloses all the limitations as described above.  Ford further discloses:
wherein the auxiliary system is operated by an expert related to the data or operated via the information processing device, and the processed data is generated from the data related to the information concerning the individual according to inquiry content of the individual.(¶0013)

Regarding claims 19 and 23, Ford in view of Lacey et al. discloses all the limitations as described above.  Ford further discloses:
wherein the auxiliary system is implemented with an expert system or an artificial intelligence system related to the data, and the processed data is generated by the expert system or the artificial intelligence system.(¶¶0017, 0021 and 0030).


Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20160260095A1 (“Ford”) in view of US Application Publication US20160308855A1 (“Lacey et al.”), and in further view of US Application Publication US20160125170A1 (“Abramowitz”).

Regarding claims 4 and 10, Ford in view of Lacey et al. discloses all the limitations as described above.  Ford and Lacey et al. do not disclose:
wherein the data (MA) provided from the provision source is a data set including data concerning a plurality of respective data items generated based on a plurality of data (TR), which are history data concerning the individual.
However, Abramowitz discloses:
wherein the data (MA) provided from the provision source is a data set including data concerning a plurality of respective data items generated based on a plurality of data (TR), which are history data concerning the individual. (Fig. 8 item 806; ¶0075)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Ford and Lacey et al. by supporting a plurality of data items for user data in accordance with the teaching of Abramowitz. This modification enriches the data set and enhance the data usability.

Regarding claims 5 and 11, Ford in view of Lacey et al. and in further view of Abramowitz discloses all the limitations as described above.  Abramowitz further discloses:
wherein each of the plurality of data items indicates latest data in the data set of the history data. (¶0075)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685